Citation Nr: 0821980	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-22 677 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to August 
1983.  The veteran died in November 2002 and his widow is the 
appellant in this appeal. 

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant married the veteran in April 2002, less 
than 1 year before the veteran's death in November 2002 and 
approximately 19 years after service.  

2.  A child was not born of the marriage, nor was a child 
born to the veteran and the appellant before their marriage. 


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving DIC.  38 
U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.54 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004);  
VAOPGCPREC  2-2004 (March 9, 2004).  The AOJ has addressed 
this issue de novo and in light of Sabonis v. Brown, 6 Vet. 
App. 426 (1994), we will do the same.  

				Legal Criteria and Analysis 

The appellant is seeking DIC benefits.  For the reasons 
explained below, the Board finds against her claim.  

For VA DIC benefits purposes, the veteran must have been 
married to the appellant: (1) before the expiration of 15 
years after the period of service in which the disease or 
injury that caused the veteran's death was incurred or 
aggravated; (2) for one year or more at the time of death; or 
(3) for any period of time if a child was born of the 
marriage or was born to them before the marriage.  38 
U.S.C.A. § 1304; 38 C.F.R. § 3.54.  The appellant has the 
burden to establish his or her status as a claimant.  
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991)).  

Here, the appellant and the veteran married in April 2002, 
approximately 19 years after the veteran's discharge.  The 
veteran died in November 2002.  The appellant was married to 
the veteran for less than 1 year before his death.  They had 
no children.

Accordingly, because the appellant was not married to the 
veteran for more than 1 year at the time of the veteran's 
death, their marriage took place more than 19 years after the 
relevant period of service, and they had no children; the 
Board finds that the appellant is not eligible for 
recognition as the veteran's surviving spouse for purposes of 
DIC.  The Board recognizes that the appellant argues that she 
took care of the veteran for many months before they were 
married and that such care required her to travel back and 
forth between North Carolina and California.  Although 
sympathetic to the appellant's contentions, the Board is 
bound to follow the law.

The appellant is not eligible for the requested  benefit.  In 
cases such as this, where the law is dispositive, the claim 
must be denied because of absence of legal merit or lack of 
entitlement under the law.  See Sabonis, supra.  As there is 
no evidence that the appellant meets the criteria for 
recognition as the surviving spouse, the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to DIC benefits is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


